Citation Nr: 9903746	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  98-04 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The appellant served on active duty for training from 
November 1977 to March 1978.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1997 
rating decision from the Jackson, Mississippi, Regional 
Office (RO), which, in pertinent part, denied service 
connection for a right knee disorder.  The veteran perfected 
a timely appeal to that decision.

The veteran was afforded a videoconference hearing at the RO 
before a member of the Board in Washington, D.C., in November 
1998.  During the hearing the veteran raised the issue of an 
increased rating for his service connected right ankle 
disorder.  This issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's right knee disorder to service.

2.  Service connection is in effect for recurrent inversion 
strain of the right ankle, rated as noncompensable.

3.  There is no competent medical evidence establishing a 
causal relationship between the veteran's right knee disorder 
and his service-connected recurrent inversion strain of the 
right ankle.


CONCLUSION OF LAW

The claim for entitlement to service connection for a right 
knee disorder is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the appellant has met his initial obligation 
of submitting evidence of a well-grounded claim. See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990). A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation. See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible. See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303 (1996).  This means that there must be evidence of 
disease or injury during service, a current disability, and a 
link between the two.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service or a service-connected disability, a 
competent opinion of a medical professional is required.  See 
Caluza at 504; Reiber v. Brown, 7 Vet.App. 513 (1995).

Service connection may be granted for an injury or disease 
incurred during active military, naval, or air service. 38 
U.S.C.A. §§ 105, 1110, 1131 (West 1991).  Service connection 
may also be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training (ACDUTRA) or injury incurred or aggravated by 
inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131. 

Furthermore, service connection will be granted for 
arthritis, if it is manifested to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Additionally, service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury or when a disability is 
aggravated by a service-connected disability. 38 C.F.R. 
§ 3.310(a) ; Allen v. Brown, 7 Vet.App. 439 (1995).

Service connection is in effect for recurrent inversion 
strain of the right ankle, rated as noncompensable.

The service medical records do not show any complaints of 
findings of right knee pathology.  

The appellant was evaluated at a VA outpatient clinic in July 
and August 1997 for right knee complaints.  VA X-rays of the 
right knee revealed mild narrowing involving the medial joint 
compartment of the right knee with marginal osteophyte 
formation and small density inferior calcification to the 
patella, which could be due to previous trauma.  A VA 
magnetic resonance imaging spectroscopy (MRI) of the right 
knee showed findings that may be degenerative or could be 
related to previous meniscal surgeries.  In August 1997, the 
diagnosis was medial meniscus tear, right knee.  These 
records contain no reference to the right ankle.

The veteran was administered a VA orthopedic examination in 
August 1997.  At that time, the veteran reported that his 
right patella was dislocated in 1982 and that he subsequently 
underwent arthroscopic surgery.  He stated that he developed 
recurrent dislocations and that he underwent a lateral 
release with medial tendon reconstruction in 1991.  He 
mentioned that he was told, at that time, that his knee 
symptoms were probably secondary to his ankle strains.  

Following the examination, the diagnoses were status post 
lateral release and reconstruction of the vastus medialis 
tendon for recurrent dislocations of the right patella, 
external tibial torsion, right, congenital, and recurrent 
sprains, right ankle, without significant residual 
instability.  After examining his right knee, it was the 
examiner's opinion that the veteran's external tibiale 
torsion and sprained ankles did not cause the dislocation of 
his right patella and that the veteran's right knee disorder 
was not related to his service-connected recurrent inversion 
strain of the right ankle.

The veteran testified at a videoconference hearing at the RO 
before a member of the Board in Washington, D.C., in November 
1998 that he was told by a VA physician at the Orthopedic 
Clinic in Jackson, Mississippi, that his right ankle had 
altered the mechanics of his right knee, which led to two 
different surgeries, and that his right knee disorder was 
secondary to his service-connected recurrent inversion strain 
of the right ankle.  The veteran stated that his right knee 
began bothering him in 1991; that he underwent right knee 
surgeries; that he experiences pain and swelling of the right 
knee; that his service-connected right ankle disorder has 
caused him to alter the way he walks and carries his body 
weight, which includes dragging his right foot; and that his 
right knee becomes worse with activity.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded. Id.  
While the veteran is competent to describe right knee pain 
and swelling, a diagnosis and an analysis of the etiology 
regarding such symptoms requires competent medical evidence 
and cannot be evidenced by the veteran's lay testimony.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992). As such, 
the testimony furnished during the personal hearing has not 
served to render this claim well-grounded.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992); See also Gregory v. 
Brown, 8 Vet.App. 563 (1996).

In this regard, the service medical records reflect no 
finding pertaining to the right knee.  The first clinical 
indication of a right knee disability was in 1982.  At that 
time the appellant apparently dislocated his right patella.  
This is several years after service.  The appellant has 
indicated that a VA physician informed him that the right 
knee disability was caused by his right ankle disorder.  
However, no such opinion is contained in the appellant's 
treatment records.  Additionally, the VA examiner in August 
1997, indicated that the right knee problems were not related 
to the right ankle disability.

The appellant has not submitted any competent no competent 
medical evidence nor is there any competent medical evidence 
of record which establishes a nexus between the current right 
knee disability and his military service.  Additionally, 
there is no competent medical evidence which demonstrates 
that the service connected recurrent inversion strain of the 
right ankle caused or is aggravating the right knee disorder, 
to include status post lateral release and reconstruction of 
the vastus medialis tendon for recurrent dislocations of the 
right patella.

Consequently, in the absence of any competent evidence 
linking a current disability to service and in the absence of 
any competent evidence of a causal relationship between a 
current disability and a service connected disability, the 
claim is not well-grounded.  Caluza.  Accordingly, there is 
no duty to assist the veteran in any further development of 
his claim.  Rabideau v. Derwinski, 2 Vet.App. 141 (1992), 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  Further, the 
Board views the information provided in the statement of the 
case and other correspondence from the RO sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for a right knee disorder.  
Moreover, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if obtained, might make the claim well-grounded.  Robinette 
v. Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on this issue because the claim is not well grounded 
is not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).


ORDER

The claim for entitlement to service connection for a right 
knee disorder is denied.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

